            Case 5:19-cv-00302 Document 1 Filed 03/22/19 Page 1 of 7



                       UNITED STATES DISTR ICT COURT
                        WESTERN DISTR ICT OF TEXAS
                           SAN ANTONIO DIVIS ION
Lydia R. Rocha                               §
                                             §
                                             §   Civil Action No.
                                             §
V                                            §        5:19-cv-302
                                             §
                                             §
                                             §
Zwicker & Associates, P.C. and               §
                                             §
Elise D. Manchester
                                             §

                                       Complaint

                                  _________________

Introduction

    1. The Fair Debt Collection Practices Ac t was enacted to protect consumers

       from harassment and abuse by debt collectors. Congress found that these

       acts by debt collectors led to personal bankruptcies, invasions of pr ivacy,

       marital instabilit y, and job loss.

    2. The FDPCA prohibits debt collectors from making false and misleading

       representations, including, but not limited to: the false representation that

       any individual is an attorney or that a communication is from an attorn ey,

       15 U.S.C. § 1692 e(3); the threat to take any action that cannot legall y be

       taken or that is not inte nded to be taken, 15 U.S.C. § 1692 e(5); and the

       use of any false representation or deceptive means to collect or attempt to

       collect a debt, 15 U.S.C. § 1692 e(10).
          Case 5:19-cv-00302 Document 1 Filed 03/22/19 Page 2 of 7



  3. The FDPCA applies to attorneys who make misrepresentations in the

     course of litigation. Heintz v. Jenkins, 514 U.S. 291, 115 S. Ct. 1489

     (1995) There is an exception to general attorney immunit y for at torneys

     who regularl y collect consumer deb ts. Garret v. Derbes 110 F.3d 317 (5th

     Cir. 1997).

  4. It is well known that Texas provides generous exemptions from

     garnishment, attachment , execution, and seizure to residents. Homesteads,

     wages, and a number of other categories are exempt. Less well know are

     the exemptions under the receivership statue contained in Civ. Prac. &

     Rem. Code § 31.002. The proceeds of exempt assets are exempt from

     receivership. Civ. Prac. & Rem. Code § 31.002(f). Texas courts have held

     this to mean that wages paid to employees are exempt from receivership

     and turnover. “By prohibiting the turnover of t he proceeds of propert y

     exempt under an [sic] statute, this section necessaril y prohibits the

     turnover of the proceeds of current wages. ” Caulley v. Caulley , 806

     S.W.2d 795, 798 (Tex. 1991) .


  5. Plaintiff brings this action for Defendants violations of the FDCPA and

     seeks actual damages, statutory damages, and attorney’s fees and costs.


Jurisdiction & Venue

  6. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.

     § 1331.
          Case 5:19-cv-00302 Document 1 Filed 03/22/19 Page 3 of 7



  7. Venue is proper in this district and division pursuant to 28 U.S.C. §

     1391(b) as a substantial part of the events or omissions giving rise to

     Plaintiff’s claims occurred here.


Parties

  8. Plaintiff, Lydia R. Rocha, is a natural person who resides in and has

     resided in San Antonio, Bexar Count y, Texas at all times relevant to this

     action.

  9. Defendant, Zwicker & Associates, P.C., is a Massachusetts professional

     corporation whose primary business address is 80 Minuteman Rd.

     Andover, Massachusetts 01810. It may be se rved via its registered agent

     CT Corporation S ystem, 1999 Bryan Street, Suite 900 Dallas, Texas

     75201.

  10. Defendant Elise D. Manchester is a licensed attorney at law in the State

     of Texas, having been admitted on November 6, 2009 and holding bar car

     24070566.

  11. The principal business address of Manchester is 1 Chisholm Trail, Suite

     301, Austin, Texas 78681.


Facts

  12. Each Defendant is regularl y engaged in the collection of de bts.

  13. Each Defendant regularl y collects , and attempts to collec t, defaulted

     consumer debts which are al leged to be owed to others.

  14. The principal purpose of Zwicker is the collection of such debts.
        Case 5:19-cv-00302 Document 1 Filed 03/22/19 Page 4 of 7



15. Manchester is an attorney at law of the State of Texas represent ing one or

   more third-part y creditors throughout the State of Texas.

16. In their attempts to collect debts each defendant uses the mail s,

   telephone, the internet , and other means of inters tate commerce.

17. The Debt is an allegedl y defaulted debt that Rocha used for personal,

   famil y, and household purposes (the “Debt”).

18. In April 2018, Zwicker sued Rocha for an alleged defaulted debt .

19. On Jul y 16, 2018 Zwicker took a de fault judgment against Rocha.

20. On November 15, 2018 Zwicker applied for the appointment of a post -

   judgment receiver.

21. A true and correct copy of the application is attached as Exhibit A

   without its exhibits attached to the original .

22. As part of its application, Manchester stated:




23. However, Rocha did not have any assets that were not exempt from

   receivership.

24. The onl y funds in her bank account were the proceeds of her wages.

25. The receiver appointed by the court froze Rocha’s bank account.
         Case 5:19-cv-00302 Document 1 Filed 03/22/19 Page 5 of 7



  26. She was unaware of what had happened until she attempted to use he r

     debit card and it was declined.

  27. The proceeds of wages are exempt from receivership. Civ. Prac. & Rem.

     Code § 31.002(f); Caulley v. Caulley, 806 S.W.2d 795, 798 (Tex. 1991) ;

     Marrs v. Marrs, 401 S.W.3d 122, 126 (Tex. App. —Houston 2011) .

  28. Manchester made the statement in the application for appointment of

     receiver without conducting an investig ation of Rocha’s assets.

  29. Manchester made the statement in the application for appointment of a

     receiver ignorant of the status of Rocha’s assets.

  30. Manchester made the statement in the application for appointment of a

     receiver ignorant to the law.

  31. The application for appointment of a receiver is a form used by Zwicker,

     which involves no at torney review of any judg ment debtor’s financial

     situation to determin e whether any judgment debtor has non -exempt assets

     under Civ. Prac. & Rem. Code § 31.002(f).

  32. The representations made by Manch ester in the application for

     appointment of a receiver are false.


Cause of Action – Fair Debt Collection Practices Act

  33. Both defendants are a debt collectors as defined by 15 U.S.C. § 1692a(6).

  34. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  35. Rocha is a consumer as defined by 15 U.S.C. § 1692a( 3).
        Case 5:19-cv-00302 Document 1 Filed 03/22/19 Page 6 of 7



36. The application is a communication as defined by 15 U.S.C. § 1692a( 2).

37. Defendants failed to compl y with the FDCPA with respect to Rocha.

38. Such failures include, but are not limit ed to:

      a. The use of false , decepti ve, or misleading representations or m eans

         in connection with the collection of any debt in violation of 15

         U.S.C. § 1692 e;

      b. The false represent ation of the character, amount, or legal status of

         any debt in violation of 15 U.S.C. § 1692 e(2)(A);

      c. The false rep resentation or implication that any individual is an

         attorney or that any communication is from an attorney in violation

         of 15 U.S.C. § 1692 e(3);

      d. The threat to take any action that cannot legall y be taken or that is

         not intended to be taken in violation of 15 U.S.C. § 1692e(5);

      e. The false representation or implication that a sale, referral, or other

         transfer of any interest in a debt shall cause the consumer to

         become subject to a practice prohibit ed by the FDCPA in violation

         of 1692e(6)(B); and

      f. The use of any false representation or deceptive means to collect or

         attempt to collect any debt or to obtain information concerning a

         consumer in violation of 15 U.S.C. § 1692e(10).

39. Defendants’ conduct invaded Plaintiff ’s rights which are protect ed by the

   FDCPA, the invasion of which caused an injury in-fact.
            Case 5:19-cv-00302 Document 1 Filed 03/22/19 Page 7 of 7



   40. Based on a single violation of th e FDCPA, Defendants are each liable to

      Plaintiff for s uch relief allo wed under 15 U.S.C. § 1692 k.


Jury Demand

   41. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant and in favor of

Plaintiff for:

   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);

   b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and

   c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692

      k(a)(3).

Dated March 22, 2019                  Respectfull y Submitted,

                                      /s/William M. Clanton
                                      William M. Clanton
                                      Texas Bar No. 24049436

                                      Law Office of Bill Clanton, P.C.
                                      926 Chulie Dr.
                                      San Antonio, Texas 78216
                                      210 226 0800
                                      210 338 8660 fax
                                      bill@clantonlawoffice.com
